Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-22-2003

Davis v. D'Innocenzo
Precedential or Non-Precedential: Non-Precedential

Docket 02-1631




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Davis v. D'Innocenzo" (2003). 2003 Decisions. Paper 864.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/864


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                          No. 02-1631
                           __________

                       KIMBERLY M. DAVIS,
                                              Appellant

                                 v.

            DONETTA M. D’INNOCENZO; JOHN R. MCCARTY;
               GARY E. CROWELL; DONALD E. GIBAS;
                 COMMONWEALTH OF PENNSYLVANIA,
              Department of the General Services;
                  STEVEN GARNER; GREGORY GREEN
                           __________

        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                  D.C. Civil No. 99-cv-01428
       District Judge: The Honorable William W. Caldwell
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                        January 10, 2003
                           __________

       Before: SCIRICA, BARRY, and SMITH, Circuit Judges

               (Opinion Filed: January 22, 2003)


                            OPINION




BARRY, Circuit Judge
     Because we write primarily for the parties, who are familiar with the factual
underpinnings of this case, we note simply that appellant Kimberly M. Davis filed a
complaint on August 9, 1999 against her employer, the Commonwealth of Pennsylvania
Department of General Services ("DGS"), and several individual supervisors, alleging
discrimination on the basis of race. Appellant raised her non-selection for a position in the
Department, as well as various disciplinary suspensions she says she received on the basis
of her race and one or more suspensions in retaliation for her having engaged in protected
activities.
     The District Court had jurisdiction pursuant to 42 U.S.C. 2000 (e), et seq., and
pursuant to 28 U.S.C. 1331, 1343, and 1367. Appellate jurisdiction is proper in this
Court under 28 U.S.C. 1291.
     We will affirm the District Court’s grant of summary judgment to defendants
substantially for the reasons set forth in the lengthy and comprehensive opinion of the
District Court. We agree with the District Court that, among other reasons, appellant’s
allegations are too conclusory and generalized to engender a material issue of fact as to
whether or not discriminatory animus and not legitimate rationales undergirded
defendant’s employment decisions.
TO THE CLERK OF THE COURT:
     Kindly file the foregoing Opinion.

                              /s/ Maryanne Trump Barry
                                   Circuit Judge